t c memo united_states tax_court lance crain petitioner v commissioner of internal revenue respondent docket no 8307-10l filed date lance crain pro_se robert a varra cynthia jane olson and melinda k fisher for respondent memorandum opinion jacobs judge petitioner filed a petition in this court seeking review of respondent’s determination to sustain actions taken the filing of a tax_lien and proposed to be taken intent to levy to collect petitioner’s unpaid federal_income_tax liability for the matter presently before the court involves respondent’s motion for summary_judgment respondent’s motion filed date respondent contends that no genuine issue exists as to any material fact and that we should sustain his determination as a matter of law the issues for decision are whether petitioner may challenge respondent’s determination as to petitioner’s underlying tax_liability for and whether respondent abused his discretion by denying petitioner a face-to-face hearing for the reasons discussed infra we will grant respondent’s motion all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in wyoming when he filed his petition background petitioner did not file a form_1040 u s individual_income_tax_return for relying on information reported on form_w-2 wage and tax statement filed by petitioner’s employer respondent prepared a substitute for return pursuant to sec_6020 respondent determined a deficiency in petitioner’s income_tax and on date mailed a notice_of_deficiency to petitioner petitioner did not file a tax_court petition in response to the notice_of_deficiency consequently on date respondent assessed the income_tax deficiency determined for of dollar_figure a sec_6651 addition_to_tax of dollar_figure for failure to timely file a return a sec_6651 addition_to_tax of dollar_figure for failure to timely pay tax a sec_6654 addition_to_tax of dollar_figure for failure to pay estimated income_tax and interest of dollar_figure because petitioner failed to pay his tax_liability after notice_and_demand for payment on date respondent mailed him a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice informing him that respondent intended to levy on his property to collect his unpaid income_tax_liability and he could receive a hearing with a representative of respondent’s office of appeals with respect to the proposed levy on date petitioner signed and dated a form request for a collection_due_process or equivalent_hearing sec_6330 hearing on form petitioner requested a face-to-face sec_6330 hearing at an appeals_office closest to my place of residence which i will be audio recording petitioner stated he wished to discuss the following matters at the hearing verify whether or not the irs followed all proper procedures as required_by_law to challenge this liability seeing that i never had a chance to challenge it before if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me petitioner did not state any grounds for his assertion that he did not owe the tax_liability as set forth in the levy notice on date respondent’s appeals_office sent petitioner a letter acknowledging receipt of the form respondent’s letter advised petitioner that because he had not filed income_tax returns for and respondent’s appeals_office would not consider collection alternatives on date respondent mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice advising him that a lien had been filed on date to collect his unpaid tax_liability and if so requested he could receive a hearing with a representative of respondent’s appeals_office with respect to the lien filing on date petitioner sent a form to respondent’s appeals_office requesting a sec_6330 hearing with respect to both the lien and levy notices petitioner raised virtually the same issues in this form as he had in the one replying to respondent’s levy notice petitioner did not state any grounds for his assertion that he did not owe the tax_liability set forth in the lien notice on date respondent’s appeals_office sent petitioner a letter informing him that his request for a sec_6330 hearing had been received and that appeals settlement officer aso ruggles would be the contact person for his case enclosed with this letter was a copy of irs publication introduction to collection_due_process hearings in preparation for the sec_6330 hearing aso ruggles reviewed petitioner’s administrative file and verified that the notice_of_deficiency was mailed to his last_known_address which was the same address as that used in the mailing of the levy and lien notices on date aso ruggles sent petitioner a letter scheduling a telephone sec_6330 hearing for a m on date to discuss the levy notice she advised petitioner that he was not entitled to a face-to-face hearing because he had not filed tax returns for prior years petitioner was informed that if he wished to discuss collection alternatives to the proposed levy such as an installment_agreement or an offer-in-compromise he had to submit form 433-a collection information statement for wage earners and self-employed individuals and file his as yet unfiled federal_income_tax returns for and aso ruggles informed petitioner that he could have a face-to-face hearing if he filed all of the requested documents by date petitioner was further informed that if the scheduled time for the hearing was inconvenient he should contact aso ruggles to reschedule the hearing on date aso ruggles sent a second letter to petitioner informing him that she needed to reschedule the sec_6330 hearing to date on date petitioner responded to aso ruggles’ december letter in his response letter petitioner stated that the originally scheduled conference date of date was not convenient for him petitioner insisted on a face-to-face sec_6330 hearing and informed aso ruggles that i don’t recall ever receiving any notification or explanation from the irs that explains how they came up with these numbers against me on date aso ruggles sent a third letter to petitioner this letter informed petitioner that aso ruggles would include the lien filing in the sec_6330 hearing scheduled for date the letter reiterated that petitioner would be required to file form 433-a as well as his delinquent income_tax returns in order to be permitted to discuss collection alternatives as well as to be eligible for a face-to-face hearing petitioner did not contact aso ruggles on date nor did he submit the requested documentation therefore on january aso ruggles sent a letter to petitioner stating that because he had not contacted her as scheduled she would make her determination by reviewing the administrative file and the information he had already provided aso ruggles also informed petitioner that if he desired her to consider additional information he would need to send it to her within days from the date of the letter ie by date on date petitioner sent aso ruggles a letter in which he demanded that aso ruggles explain the basis on which she refused to provide him with a face-to-face sec_6330 hearing petitioner again stated i don’t recall ever receiving any notification or explanation from the irs that explains how they came up with these numbers against me on date aso ruggles reviewed the administrative file and determined that petitioner had not raised any specific challenges to the assessment or to the accuracy of the deficiency as part of her analysis aso ruggles determined that petitioner was not entitled to a face-to-face meeting and he was not eligible for consideration of a collection alternative eg an-offer-in- compromise or an installment_agreement because he had not filed federal_income_tax returns for through aso ruggles then verified that the requirements of all applicable law and administrative procedure had been met aso ruggles determined that the proposed levy and the filing of the lien notice appropriately balanced the need for efficient collection of petitioner’s unpaid federal_income_tax obligation with petitioner’s concerns that the collection actions ie the proposed levy and the filing of the lien notice be no more intrusive than necessary consequently aso ruggles determined that the collection actions were proper on date respondent mailed two notices of determination concerning collection action s under sec_6320 and or notice_of_determination the first notice_of_determination sustained the proposed levy and the second sustained the filing of the lien notice discussion a summary_judgment summary_judgment is used to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 this court may grant summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will view all factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial b sec_6320 and sec_6330 sec_6320 provides that written notice of the filing of a federal_tax_lien must be furnished by the secretary to the taxpayer whose property is subject_to the lien sec_6320 provides that a taxpayer may thereafter request a hearing regarding the filing of the tax_lien and sec_6320 provides that the hearing must be conducted pursuant to the rules of sec_6330 thus the hearing regarding the filing of a tax_lien is referred to as a sec_6330 hearing sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified that person in writing of the right to a hearing before the levy is made the sec_6330 hearing sec_6330 provides that if a person requests a sec_6330 hearing that hearing shall be held before an impartial officer_or_employee of the internal_revenue_service during the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives including offers-in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the sec_6330 hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the underlying tax_liability sec_6330 see also 114_tc_604 following a sec_6330 hearing the appeals settlement officer must make a determination as to whether the proposed levy action may proceed the appeals settlement officer is required to take into consideration whether the requirements of applicable law and administrative procedure have been met all relevant issues raised by the taxpayer and whether the proposed collection actions appropriately balance the need for efficient collection_of_taxes with the 1we have interpreted the phrase underlying tax_liability to include any amounts a taxpayer owes pursuant to tax laws that are subject_to the commissioner’s collection activities 115_tc_329 taxpayer’s concerns that the collection actions be no more intrusive than is necessary sec_6330 where the validity of the underlying tax_liability is properly at issue in a sec_6330 hearing we will review the matter de novo 115_tc_35 however where the validity of the underlying tax_liability is not properly at issue we will review the determination of the appeals_office for abuse_of_discretion sego v commissioner t c pincite 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 as explained more fully infra the existence or amount of petitioner’s tax_liability is not properly at issue we therefore review the determination of respondent’s appeals_office for abuse_of_discretion c whether petitioner may challenge his underlying tax_liability sec_6330 precludes a taxpayer from challenging the existence or amount of the underlying liability unless the taxpayer did not receive a notice_of_deficiency for that liability or did not otherwise have an earlier opportunity to dispute the liability petitioner asserts that respondent has not introduced sufficient evidence to establish that respondent properly mailed him a notice_of_deficiency for and he actually received it hence petitioner posits that he should be permitted to challenge in this proceeding respondent’s determination regarding his underlying tax_liability respondent maintains first that because petitioner failed to raise this issue at his sec_6330 hearing he is precluded from raising it in this proceeding moreover respondent contends that the notice_of_deficiency was properly mailed to petitioner’s last_known_address and hence he is deemed to have received it the commissioner must send a notice_of_deficiency to the taxpayer before he may assess collect or reduce to judgment most income_tax liabilities 724_f2d_808 9th cir the taxpayer’s last_known_address is that address to which the commissioner reasonably believes the taxpayer wishes the notice to be sent id if the taxpayer contests receipt of the notice_of_deficiency the commissioner must introduce evidence of actual mailing rivas v commissioner tcmemo_2012_20 however the commissioner is entitled to a presumption of mailing if he introduces evidence that the notice_of_deficiency existed and produces a properly completed u s postal service form_3877 form or its equivalent id respondent provided a copy of the notice_of_deficiency for which was dated date and the equivalent of form_3877 specifically respondent provided a redacted copy of form_3624 a computerized certified mailing list listing the pieces of certified mail sent by his audit_division office in detroit michigan on date we have stated that such a certified mailing list provides the same type of information as that reflected on a form_3877 virgin v commissioner tcmemo_1991_63 the list so provided by respondent discloses that the notice_of_deficiency was sent to petitioner by certified mail the notice’s certified mail tracking number and the address to which the notice was sent the list bears a u s postal service date stamp of date this constitutes direct documentary_evidence of the date and fact of mailing of the notice_of_deficiency at the hearing before the court petitioner admitted that the address on the notice_of_deficiency was his correct address that he resided at that address at all relevant times and that he still resides at that address on the basis of our observations of petitioner we do not find his statement that he did not receive the notice_of_deficiency to be credible we thus are satisfied that the notice_of_deficiency was timely and properly mailed to petitioner and that petitioner received it petitioner therefore may not challenge his underlying tax_liability for d petitioner’s request for a face-to-face hearing petitioner next asserts that respondent improperly denied him the opportunity to have a face-to-face sec_6330 hearing we have held on numerous occasions that a sec_6330 hearing is an informal proceeding and not a formal adjudication thus a face-to-face hearing is not mandatory see 115_tc_329 davis v commissioner t c pincite rivas v commissioner tcmemo_2012_20 bean v commissioner tcmemo_2006_88 a sec_6330 hearing may properly take the form of a telephone conference or one or more written communications between the taxpayer and the 2petitioner asserts that we may not consider the certified mailing list respondent submitted because we are limited to a review of the administrative record we disagree as we noted in rivas v commissioner tcmemo_2012_20 n when a court_of_appeals has held that administrative review of the commissioner’s determination pursuant to sec_6330 is subject_to the administrative_procedure_act and that we must focus on the administrative record the record may be supplemented if it does not adequately disclose the basis for the commissioner’s determinations 439_f3d_455 8th cir rev’g 123_tc_85 as in rivas in this matter respondent offered evidence of timely mailing to refute petitioner’s argument that he did not receive a notice_of_deficiency appeals settlement officer katz v commissioner t c pincite sec_301_6330-1 q a-d6 proced admin regs as we have often noted when a taxpayer is given a reasonable opportunity for a hearing and fails to avail himself of that opportunity we may sustain the commissioner’s determination to proceed with collection on the basis of an appeals settlement officer’s review of the case file rivas v commissioner tcmemo_2012_20 see eg bean v commissioner tcmemo_2006_88 ho v commissioner tcmemo_2006_41 sec_301_6330-1 q a-d8 proced admin regs provides that the commissioner’s appeals_office will not grant a face-to-face sec_6330 hearing to discuss a taxpayer’s request for a collection alternative such as an installment_agreement or an offer-in-compromise unless other taxpayers would be eligible for the alternative in similar circumstances to be eligible for a collection alternative the taxpayer must provide required returns or make required deposits of tax id petitioner requested a face-to-face sec_6330 hearing to address his underlying tax_liability as well as collection alternatives as noted supra pp petitioner is deemed to have received the relevant notice_of_deficiency he is thus precluded from raising his underlying tax_liability at the sec_6330 hearing petitioner also asserted that he wanted to discuss collection alternatives however he failed to provide any financial information to respondent’s appeals_office including the requested tax returns and form 433-a all of which were necessary to allow aso ruggles to evaluate his ability to pay his tax_liability we have previously held that it is not an abuse_of_discretion to proceed with collection where the taxpayer has not filed all required tax returns for prior years moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir see summers v commissioner tcmemo_2006_219 collier v commissioner tcmemo_2004_171 aso ruggles informed petitioner of his right to have a sec_6330 hearing by telephone or by correspondence petitioner failed to participate in the scheduled telephone conference and his correspondence with aso ruggles contained nothing more than generalities we therefore conclude that respondent’s refusal to hold a face-to-face sec_6330 hearing was not an abuse_of_discretion e other matters considered at the sec_6330 hearing petitioner did not propose any collection alternative nor did petitioner introduce any evidence or make any argument that would indicate that respondent’s determination to sustain the lien filing or the proposed levy action was arbitrary capricious or without sound basis in fact or law we therefore hold that respondent did not abuse his discretion in sustaining the filing of the lien notice and the proposed levy action finally sec_6330 provides that the appeals settlement officer must verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection be no more intrusive than necessary the notice_of_determination states that aso ruggles verified that the requirements of all applicable law and administrative procedure were met and determined that the proposed levy action and the lien filing appropriately balanced the need for the efficient collection_of_taxes with petitioner’s concerns that these collection actions be no more intrusive than necessary consequently we are satisfied that the mandate of sec_6330 has been met f conclusion we sustain respondent’s filing of the tax_lien and respondent’s intent to levy on petitioner’s property respondent is entitled to judgment as a matter of law we therefore shall grant respondent’s motion for summary_judgment to give effect to the foregoing an order and decision will be entered for respondent
